Citation Nr: 0948106	
Decision Date: 12/21/09    Archive Date: 01/05/10	

DOCKET NO.  06-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis.   

2.  Entitlement to service connection for numbness of the 
right lower extremity with peripheral neuritis and 
hyperuricemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1955 to August 1959, with a verified period of 
active duty for training from August 27 to September 9, 1961, 
and additional service in the United States Naval Reserves 
ending in December 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of March 2005, of which the Veteran was 
informed that same month, the RO denied entitlement to 
service connection for asbestosis.  The Veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the March 2005 decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO continued its denial of service connection for 
asbestosis, and the current appeal ensued.  

This case was previously before the Board in February 2008, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

The Board notes that, subsequent to the issuance of a 
July 2009 Supplemental Statement of the Case, a copy of which 
was provided to the Veteran and his accredited 
representative, the Veteran's representative was afforded the 
opportunity to present additional argument in the form of a 
VA Form 646.  However, no response was received.  
Accordingly, no further action is required.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


REMAND

Upon review of this case, it is clear that, in 
September 2009, subsequent to the aforementioned Supplemental 
Statement of the Case issued in July of that same year, there 
was received at the Board additional evidence in the form of 
VA outpatient records showing the results of nerve conduction 
studies performed for the purpose of evaluating the Veteran's 
peripheral neuritis of the right lower extremity.  Such 
evidence relates to and/or has a bearing on the Veteran's 
claim for service connection for numbness of the right lower 
extremity with peripheral neuritis and hyperuricemia, and 
must, therefore, absent a waiver, be referred to the agency 
of original jurisdiction for initial review.  In that regard, 
in correspondence of October 2009, it was requested that the 
Veteran indicate whether he wished to waive initial agency of 
original jurisdiction review of that evidence.  However, 
shortly thereafter, the Veteran indicated that it was his 
desire that his case be remanded back to the agency of 
original jurisdiction for review of said evidence.  See 
38 C.F.R. § 20.1304(c) (2009).  

Accordingly, in light of the aforementioned, and in deference 
to the Veteran's request, the case is REMANDED to the RO/AMC 
for the following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2009, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran 
and his representative should be informed 
of any such problem.  

2.  The RO/AMC should then review the 
Veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for 
asbestosis, as well as his claim for 
service connection for numbness of the 
right lower extremity with peripheral 
neuritis and hyperuricemia, specifically 
taking into account the recently-
submitted May 2009 VA outpatient records 
showing the results of nerve conduction 
studies.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in July 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



